Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2021

                                     No. 04-21-00386-CV

                 Greg ABBOTT, in his official capacity as Governor of Texas,
                                        Appellant

                                               v.

                 CITY OF LAREDO and United Independent School District,
                                    Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2021-CVK-001517-D1
                    Honorable Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       Appellee City of Laredo’s brief in this accelerated appeal was due November 1, 2021.
Neither the brief nor a motion for extension of time has been filed. We order the brief filed by
November 15, 2021. If the brief is not filed by the date ordered, the appeal may be submitted for
decision without an appellee’s brief and without further notice.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court